Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending, claims 4, 10, 14, 15 and 20 having been withdrawn.  Applicant’s response dated December 12, 2021 is acknowledged.

Election/Restrictions
Claims 1, 2 and 8 are allowable (see below). Claims 4, 10, 14, 15 and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Group I and II and Species A1 and A2, as set forth in the Office action mailed on December 31, 2020, is hereby withdrawn and claims 4, 10, 14, 15 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The rejection of claim 1-3, 5-9, 11-13 and 16-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on Applicant’s amendments to the claims. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is U.S. Patent App. Pub. No. 2014/0144462 to Verhaverbeke et al., U.S. Patent App. Pub. No. 2018/0138035 to Ohno et al. and U.S. Patent App. Pub. No. 2017/0069485 to Jeong et al.
Verhaverbeke, Ohno and Jeong are discussed in the Office Action dated August 8, 2021 and is hereby incorporated in full.  The cited prior art does not disclose or suggest fairly carrying a substrate on which a liquid film of IPA is formed into a processing space of a processing chamber, increasing the pressure of the processing space by supplying a processing fluid from a first supply line with a first valve, after increasing the pressure, supplying the processing fluid from a second supply line having a second valve and discharging the processing fluid through a discharge line having a third valve by opening the second and third valve, and generating a flow of the processing fluid against the pressure of the processing space in the second supply line by opening and closing the second valve during the increasing the pressure after the pressure of the processing space has reached a critical pressure of the processing fluid such that the IPA dissolves into the processing fluid to absorb particles from the second supply line wherein the second valve and the third valve are closed in the initial state.
No other prior art prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1-20 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714